IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


CLINTON W. SPENCER,                        : No. 758 MAL 2019
                                           :
                   Respondent              :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
LYNNETTE D. SPENCER,                       :
                                           :
                   Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of June, 2020, the Petition for Allowance of Appeal is

DENIED.